Peck J.,
dissenting. Adams Brothers sued Johns in the district court upon a note, attaching a copy of it to the petition; he plead satisfaction by a settlement, made of mutual dealings; and the issue was tried by the court without a jury.
The official reporter reported the trial; and filed his duly *201certified transcript under the statute, entitled “ An Act for the Appointment of a Territorial Stenographer, and the Preservation of Evidence,” the act of December 15th, 1877, 121 of the laws of that year. The transcript is embodied in the transcript of that court; and contains the evidence, ruling upon it, and two exceptions, taken by Johns to rulings, one of which was to the admission of the note, because a true copy of it was not attached to the petition ; the other, that there was no replication to the plea. The court found that there was no proof of payment; and rendered judgment for the firm. He then moved for a new trial on the grounds, severally, of error in admitting the note — a true copy of it not being attached to the petition — in admitting it as prima facia evidence of indebtedness to the plaintiff without proof of title in it, the firm, and in finding that there was no proof of payment; also on the ground of newly discovered evidence. The motion did not contain the last named evidence, only a statement of its existence in the belief of the moving attorney; nor the exception for want of a replication, if a motion was denied. The transcript, speaking of the finding of the court, rendition of judgment thereon, and of the denial of the motion, says: * * * “ the evidence of payment having failed, * * * it is ordered and adjudged, as to which finding of the court in rendering said judgment, the defendant then and there excepted,” again, “ it is ordered and adjudged by the court that said motion be, and it is hereby overruled, to which said rulings of the court in overruling said motion, the said defendant then and there excepted.” Pie brought the judgment here by petition for review..
The defendant in error moved to dismiss the petition on the ground, first, that the records contained no bill of exceptions ; secondly, that the errors complained of were not first presented to the court below by a motion for a new trial; thirdly, that no motion for a new trial was in the record; and fourthly, that the record presented no error question for review here.
*202The fourth ground of this motion depends upon the merit of the first; therefore is a bill of exceptions necessary to a review of the judgment? The act entitled, “an act to amend an act, entitled, an act to provide for the privileges of the writ of error and petition of error in certain cases,” 597 of the Compiled Laws, requires, in sections 2, 3 and 4, that the writ of error in civil cases shall issue to bring up and be answered by sending up for our review, a transcript of the record of the final judgment or order of the district court, a review of which is desired; that, the answer having been made, the plaintiff in error shall file an assignment of the errors complained of; that in every case, brought by writ or petition in this court, we shall review and correct all the rulings of the district court, made during the progress of such cause therein, upon all questions, whether resting for their decision in discretion or otherwise. This court can review only what appears in the transcript, so sent up. Before its power for the purpose can be exercised, both the supposed error, and an allegation of it by formal exception must appear in the transcript. The necessity for formal exception exists as to all errors, save where the record discloses defect of jurisdiction; that defect raising an exception, and dispensing with formal allegation. The necessity exists for two reasons, the first, that it is required by the appellate practice, established when the act was passed, and which the latter shows no intention to depart from; the ground, that the other statutes, herein mentioned, aside from the Stenographer’s Act, provide for formal exception, and they and the statute referred to, on page 597, are in pari materia. Hence it is our duty to examine whatever exception is regularly in the record; and to decide upon whatever supposed error it presents.
What then is the record which is to be transcribed to this court? And how shall a formal exception get into it? Section 397 of the Civil Code, page 84 of the Compilation declares that, “The records shall be made up from the petition, the process, return, the pleadings subsequent *203thereto, reports, yerdicts, orders, judgments, and all material acts and proceedings of the court; but, if the items of an account, or the copies of a paper attached to the proceedings are voluminous, the court may order the record to be made by abbreviating the same, or by inserting a permanent description thereof, or by omitting them entirely. Evidence must not be recorded.” Section 302, page 71st, “ When a decision, objected to, is entered on the record, and the grounds of objection appear on the entry, the exception may be taken by the party causing to be entered at the end of the decision, that he accepts; ” and section 308, same page, that, “ When the decision is not entered on the record, or the grounds of the objection do not sufficiently appear in the entry, the party accepting must reduce his exception to writing, and present it to the court for its allowance. If true, it shall be the duty of the judge or court before whom the case was or is being tried, to allow and sign it, whereupon it shall be filed with the pleadings as a part of the record, but not spread at large upon the journal. If the writing is not true, the court shall correct it, or suggest the correction to be made, and it shall then be signed and allowed.”
The record, defined by section 397, embraces exceptions that are preserved under 302 and 303. These two sections intended only to put the record of the district court, in respect to exception, into condition for review here; but are wholly distinct from, and independent of each other,— each applying to a class of cases essentially different from that to which the other applies; and, when either has been complied with, and the other appellate provisions have been observed, the exception secures to the party the right to a review here of whatever error the exception presents. The first provides for only exceptions which relate to matters originating in, — have their basis in the record — and are perfected, by being in the first instance entered there; the second for only exceptions which relate to matters not originating in — have their basis not of the record — and are *204perfected upon, and become a part of it only through a bill of exceptions.
If the act at page 597 and sections 397, 802 and 303 are the only statutory provisions for incorporating exceptions into the record, the present exceptions are not properly before us; because they could not be introduced under section 302, and were not under 303; and the stenographer’s report, though mechanically in, is legally out of it. But section 10 of the Stenographer’s Act declares that “Any transcription, herein provided for, shall, when by said stenographer certified correct, as aforesaid, * * * * be filed among the papers of the case, action or matter in the court in which the same was tried or investigated, and such transcript so filed, shall, frima facie, be deemed to be and taken as a correct statement'of such testimony, proceeding or investigation, and the record thereof ” — which is to say— the transcript, so certified and filed, shall be treated as presumptively correct and a record — as a true record, but subject to correction. Made record matter, it becomes a part of the entire record of the case, as completely and effectually, as does a bill, judicially certified and filed under 303; and 397 is thus extended by this act. For the purpose of a review here, and so far as it goes, the transcript is evidently intended to take the place of the bill; both to avoid the cumbersomeness of the latter and to secure an accuracy which the latter cannot accomplish. The transcript duly certified and filed, to require a bill, is not to repeat exceptions upon the record, but to ’impose a false condition. In the present case the exception that was taken for want of replication, and not embraced in the motion for a new trial, is regularly in the record, because introduced into it by the transcript, which is legally there.
Of the four grounds, covered by the exception to the denial of the motion, that which relates to new evidence is a nullity; because, instead of the alleged evidence being embodied in the motion, a mere statement of a belief of its existence by the moving attorney is set forth — and this does *205not comply with sections 309 and 810. of the Civil Code as to motions for new trials; those sections indicate no idea of permitting a party, who affirms a material fact, to prove it by other than technical evidence, to prove it by hearsay statement, much less by a mere expression of belief; a different rule would inevitably introduce endless instabilit}1-of verdicts, findings and judgments, endfess laxity of practice. As to the other three grounds, the motion was addressed to — based upon the record; and thus the pleadings, issue, evidence and rulings upon it, which were decisions, and -the exceptions which covered them, became incorporated into the record in the full sense and with the full effect of section 302. All’ the exceptions which are stated in the transcript of the district court, as having been taken subsequent to the trial, must have been entered in the record by the clerk, and purport to have been taken and entered respectively next to the decisions to which they were taken; and therefore at the ends of them in the literal sense of 302. Therefore, the record contains exceptions, which, so far as concerns the suj>posed necessity of a bill, are properly before us for review; and their value could not be determined, without previously denying the motion.
If it be objected that the effect of this construction will be to carry into the record such errors as the stenographer may 'commit in taking, or in transcribing his notes, the ready answer is, that every part of the record, and therefore that which consists of his report, is open to correction by the court on its own motion, or that of the party at the trial term; section 10 distinctly reverses this common law power, by declaring that the report shall, as filed, be but ■ presumptively correct; and that under the act of December 15th, 1877 — 32 of the laws of that year — entitled, “ An act to facilitate the business of the district -courts,” that term continues until the next term for the purposes of such motion by the party; and must equally continue for the purposes of a correction by the court of its own motion; because its power so to correct must impliedly be extrinsic, *206as is its power to correct on the motion of the party, in a matter of correction based upon its knowledge of the trial. A bill of exception was unnecessary.
Tbe third ground, of the motion to dismiss, was denied by the record. Its record meant that the fifth rule of this court imposed a condition precedent to review here, which had not been satisfied. For my answer to this objection, I refer to my opinion, rendered in the case of White v. Sisson, Wallace & Co., which was decided by this court at its March term for 1878.
The motion to dismiss should have been denied.